               Case 2:20-mj-30426-DUTY ECF No. 1 filed
                                            AUSA:      10/14/20
                                                     Caitlin Casey                       PageID.1 Telephone:
                                                                                                     Page 1 (313)
                                                                                                             of 5 226-9100
AO 91 (Rev. ) Criminal Complaint            Task Force Officer:    Angela Bunch                 Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan
                                                                                       Case: 2:20−mj−30426
United States of America
   v.                                                                                  Assigned To : Unassigned
Allen Griffin
                                                                                       Assign. Date : 10/14/2020
                                                                         Case No.      Description: RE: ALLEN GRIFFIN
                                                                                       (EOB)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of             September 20, 2020,             in the county of            Wayne,        in the
        Eastern           District of      Michigan       , the defendant(s) violated:
                  Code Section                        Offense Description
18 USC § 922(g)(1)                                    Felon in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                         Complainant’s signature

                                                                               Angela Bunch, Task Force Officer (ATF)
                                                                                          Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

         October 14, 2020
Date:                                                                                       Judge’s signature

City and state: Detroit, Michigan                                         Hon. David R. Grand, United States Magistrate Judge
                                                                                          Printed name and title
  Case 2:20-mj-30426-DUTY ECF No. 1 filed 10/14/20   PageID.2   Page 2 of 5




     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, Angela Bunch, being sworn, depose and state the following:

                         I. INTRODUCTION

     1.    I am a member of the Detroit Police Department and have

been an officer for twenty-two years. Since 2013, I have been assigned to

the Firearms Investigative Team with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”). I became a Task Force Officer with the

ATF in May of 2014. I have a Bachelors of Applied Science. I have been

involved in numerous investigations related to violations of federal

firearms and narcotic laws.

     2.    The information outlined below is provided for the limited

purpose of establishing probable cause and does not contain all the

information known to law enforcement related to this investigation.

     3.    I am currently investigating Allen GRIFFIN, date of birth

xx/xx/1990, for being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1).
  Case 2:20-mj-30426-DUTY ECF No. 1 filed 10/14/20   PageID.3   Page 3 of 5




     4.     I reviewed a computer printout of GRIFFIN’s criminal history

(“CCH”). GRIFFIN’s felony convictions include :

            a.     2012 – felony controlled substance – del/mfg; Detroit,
                   Michigan.
            b.     2016 - felony controlled substance – del/mfg; Detroit,
                   Michigan
            c.     2015 – felony dealing in cocaine; Allen County, Indiana.

             II.    SUMMARY OF THE INVESTIGATION

     5.     On September 20, 2020, at approximately 10:00 p.m., Detroit

Police were on patrol in the area of Harmon and Woodward in Detroit,

Michigan.    The officers observed a 2004 gray Pontiac Grand Prix,

travelling westbound on Harmon, turn south on Woodward Avenue. The

vehicle did not have a license place, and officers conducted a traffic stop

near Woodward and Trowbridge.

     6.     Officers made contact with the driver of the vehicle, who

acknowledged the vehicle was unregistered and stated he did not have

insurance. The driver was asked to exit the vehicle and stand by the

scout car. The driver complied. The passenger, Allen GRIFFIN, was also

asked to exit the vehicle. Upon exiting, GRIFFIN told the officer he had

a pistol in his coat pocket. The officers asked GRIFFIN if he had a CPL

                                        -2-
  Case 2:20-mj-30426-DUTY ECF No. 1 filed 10/14/20   PageID.4   Page 4 of 5




to carry the firearm, and he indicated he did not have a CPL. Officers

subsequently recovered a loaded handgun from GRIFFIN’S coat pocket.

GRIFFIN was placed in custody.

     7.       During a search incident to his arrest, officers recovered 47

baggies of suspected cocaine in a plastic tube from the left breast pocket

of GRIFFIN’S coat.      In addition, a quarter size rock of possible cocaine

in a knotted bag was recovered from the same pocket. The suspected

narcotics tested positive for 9.1 grams of cocaine during a preliminary

analysis.

     8.       GRIFFIN was transported to the Detroit Detention Center for

processing.

     9.       The recovered firearm is a Smith and Wesson, model M&P 40,

40 caliber handgun with magazine and ammunition.

     10.      I contacted ATF Special Agent David Salazar, an expert in the

Interstate Nexus of firearms. Agent Salazar stated that the firearm,

based on the description provided, was manufactured outside the State

of Michigan and therefore traveled in and affected interstate commerce.




                                        -3-
  Case 2:20-mj-30426-DUTY ECF No. 1 filed 10/14/20   PageID.5   Page 5 of 5




                            III.   CONCLUSION

        11.   Probable cause exists that Allen GRIFFIN, a convicted felon,

did knowingly and intentionally possess a firearm, which traveled in and

affected interstate commerce, in violation of Title 18 U.S.C. § 922(g)(1).

                                    Respectfully submitted,



                                    Angela R. Bunch, Task Force Officer
                                    Bureau of Alcohol, Tobacco, Firearms
                                    and Explosives

Sworn to before me and signed in my
presence and/or by reliable electronic means.


__________________________________________
HON. DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE

Date:    October 14, 2020




                                        -4-
